\
NOTE: This order is nonprecedential
[ United States Court of AppeaIs
for the Federal C1rcuit
ROBERT BOSCH LLC,
Plaintiff-Appellant,
V.
PYLON MANUFACTUARING CORP,,
Defendant-Appellee.
2011-1096
Appea1 from the United States Distriét C0u1't for the
DiSt1'ict of De1aware in case n0. 08-CV-O542, Judge Sue L.
R0binSon.
ON MOTION
ORI)ER
Robert BOSch LLC (BoSch) moves without opposition
to deactivate appeal n0S. 2011-1117, -1118 or, in the
a1ternative, for dismissal
Upon consideration thereof
IT 13 ORDERED THAT:

ROBERT BOSCH V. PYLON MFG CORP 2
(1) The motion to dismiss appeal nos. 2011~1117,
-1118 is granted
(2) The motion to deactivate those appeals is moot.
(3) Each side shall bear its own costs with regard to
appeal nos. 2011-1117, -1118.
(4) The revised official caption is reflected above
FoR THE CoURT
HAR 02 mm /s/ Jan Horbaly _
Date J an Horbaly
Clerk \
cc: Jarnes A. Gale, Esq.
l\/lark A. Hannernann, Esq.
s2O ' .
1ssUED As A MANDATE our 2011-1117,-111s 0n1y);
1 ny _{1AR 0 2 2011
F
u.s. count rl)lF§P=anLs on
ms FenEnA1 cmcurF
f'|AR 02 2011
.|AN HORBAL¥
GLENf